Citation Nr: 1815588	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial, compensable rating  prior to June 3, 2016 , and a 30 percent rating from that date, for irritable bowel syndrome.

2.  Entitlement to an initial rating higher than 10 percent for cervical spine degenerative disc disease.

3.  Entitlement to an initial, compensable rating for fibromyalgia.

4.  Entitlement to an initial ,compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to September 2005 and from April 2009 to May 2012. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO in Seattle, Washington, inter alia, granted service connection for cervical spine strain and assigned an initial 10 percent disability rating, as well as granted service connection for irritable bowel syndrome, fibromyalgia, and migraine headaches and assigned initial noncompensable (0 percent) disability ratings.  The effective date of each award was May 28, 2012.  The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Atlanta, Georgia.  In January 2013, the Veteran filed a notice of disagreement (NOD) with the assigned ratings.  A statement of the case (SOC) was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014. 

In October 2014, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected cervical spine disability due to surgical or other treatment requiring convalescence, from June 30, 2014 through July 31, 2014.  A 10 percent rating was resumed from August 1, 2014.  

In October 2016, the RO granted a 30 percent rating for irritable bowel syndrome, from July 5, 2016.

In August 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted to the Board additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).

Regarding characterization of the appeal, with respect to the cervical spine disability, the Veteran was granted a total rating from June 30, 2014 through July 31, 2014 for that disability; hence, the Board will exclude this period from consideration in evaluating the disability.  Moreover, as the Veteran has not otherwise been assigned the maximum rating for her disability (which she is presumed to seek), the matter of her entitlement to any higher rating during other pertinent periods remains for consideration, as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Likewise, although a higher rating  for irritable bowel syndrome was assigned from July 5, 2016, as higher ratings for the disability  are available before after that date, the Board has now characterized that claim to encompass requests for a higher rating at each stage (as reflected on the title page). Id. 

Also, while the Veteran previously had a paper claims file, this appeal is fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's disposition of the claim for higher ratings for irritable bowel syndrome is set forth below.  The remaining claims for higher ratings for cervical spine degenerative disc disease, fibromyalgia, and migraine headaches are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.



FINDING OF FACT

During the August 2017 hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issue of entitlement to higher ratings for irritable bowel syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to higher  ratings for irritable bowel syndrome are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In this case, during the August 2017 hearing, prior to the issuance of an appellate decision, that the Veteran wished to withdraw from appeal the issue of entitlement to a higher ratings for irritable bowel syndrome  See Hearing transcript, p, 2.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.



ORDER

The appeal as to the issue of entitlement to higher ratings for irritable bowel syndrome is dismissed.


REMAND

The Board's review of the claims file reveals that further action on the remaining matters of entitlement to higher initial ratings for cervical spine degenerative disc disease, fibromyalgia, and migraine headaches is warranted.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of her disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence suggests that the Veteran's service-connected migraine headaches may have worsened since her last VA examination in April 2011.  For example, she reported during the April 2011 examination that she experienced headaches on the average of 4 times per month.  During the August 2017 hearing, however, she reported that she experienced constant non-incapacitating headaches on a daily basis and an average of 7 prostrating headaches per month.  Given this evidence, the Board finds that a new examination to obtain more contemporaneous medical findings is needed to assess the severity of the service-connected migraine headaches.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

As for the matter of a higher initial rating for the service-connected cervical spine disability, the Veteran was afforded a VA cervical spine examination in July 2016 to obtain information as to the severity of her cervical spine disability.  The United States Court of Appeals for Veterans Claims (Court) has held that in order to adequately assess functional impairment of a joint, the joint involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158  (2016).  The report of the July 2016 examination reflects that the ranges of active motion of the cervical spine were reported, and the examiner noted that there was no evidence of pain with weight bearing.  However, the ranges of passive motion of the cervical spine were not provided.  See 38 C.F.R. § 4.59 (2017); Correia, 28 Vet. App. at 168-170.  The Board points out that although the Veteran submitted an August 2017 "Neck (Cervical Spine) Conditions Disability Benefits Questionnaire" (DBQ) (VA Form 21-0960M-13), the DBQ only includes estimated ranges of motion of the cervical spine and does not include all of the necessary findings, as identified by the Court in Correia.

Given the lack of all necessary findings, as identified above, the Board finds that a new examination to obtain appropriate clinical findings and testing results-to include the more detailed range of motion testing information referenced above-is needed to assess the severity of the service-connected cervical spine disability.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Hence, the AOJ should arrange for the Veteran to undergo VA headache and cervical spine examinations, each by an appropriate medical professional.  The Veteran is hereby notified that failure to report to any scheduled examination without good cause, may result in denial of her claim(s).  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the New Mexico VA Health Care System (dated in June 2013) and the Charleston Vista electronic records system (dated to July 2016).  The Veteran reported during the August 2017 hearing that she continued to receive VA treatment for her claimed disabilities.  Hence, there are additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

Also, potentially pertinent to all of the remaining claims on appeal, a July 2016 letter from Disability Adjudication Services and an "Authorization to Disclose Information to the Social Security Administration (SSA)" form (Form SSA-827) contained in the Veteran's claims file appears to indicate that the Veteran has claimed SSA disability and/or supplemental security income (SSI) benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to any SSA determination(s) have not yet been obtained and may be relevant to the Veteran's remaining claims.  As such, on remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more remaining claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the Veteran reported during the August 2017 hearing that she received Tricare treatment at Fort Stewart, Georgia.  The Veteran submitted an unreadable treatment record from Fort Stewart, but a review of the claims file indicates that her complete treatment records from this facility have not otherwise been requested or obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of each higher rating claim should include consideration of whether staged rating of the disability-assignment different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the New Mexico VA Health Care System (dated from June 2013) and the Charleston Vista electronic records system (dated from July 2016). Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file. 

2.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

3.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more remaining matter(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, her complete Tricare records of treatment for a cervical spine disability, fibromyalgia, and headaches from Fort Stewart, Georgia.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of her service-connected cervical spine disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the cervical spine on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome-specifically, comment as to the existence and frequency of any incapacitating episode.  If the Veteran has incapacitating episodes associated with her cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least 2 weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should also indicate whether the Veteran has ankylosis of the cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's cervical spine disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of her service-connected migraine headaches.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe the frequency of characteristic prostrating attacks of headaches, to include whether the Veteran experiences very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings for cervical spine degenerative disc disease, fibromyalgia, and migraine headaches in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims in April 2014), and all legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating of the disability is appropriate).

9.  If any full benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative a supplemental SOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


